DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brogan et al. (U.S. Patent Publication No. 2013/0282011 A1). 
Regarding claim 1, Brogan et al. discloses a bone drilling cover device (10″″), comprising an upper fastening member (22″″) and a lower fastening member (14″″), the upper fastening member (22″″) including a first base portion (26″″) and a first coupling portion (coupling portion that attaches to 28″″, Fig. 15) disposed on (Fig. 15, Paragraph 0045) the first base portion (26″″); the lower fastening member (14″″) including a second base portion (24″″/18″″) and a second coupling portion (28″″) that is disposed on (Fig. 15, Paragraph 0045) the second base portion (24″″/18″″) and engagable (Fig. 15, Paragraph 0045) with the first coupling portion (coupling portion that attaches to 28″″, Fig. 15); the second base portion (24″″/18″″) being composed of at least one first arm (18″″) and at least one second arm (24″″), the first arm (18″″) having a length (length of 18″″, Fig. 15) greater than (Fig. 15) a length of the second arm (length of 24″″, Fig. 15), a total length (the combination length of 18″″ and length of 24″″, Fig. 15), of the first arm (18″″), and the second arm (24″″), being greater than (Figs. 1, 3 and 7, Paragraphs 0010-0011 and 0038) a diameter (diameter of K, Fig. 1, Paragraph 0038) of a drilled hole (K). (Figs. 1, 3, 7, and 15, Paragraphs 0010-0011, 0038, and 0045).
Regarding claim 5, Brogan et al. discloses the bone drilling cover device as claimed in claim 1, wherein the first coupling portion (coupling portion that attaches to 28″″, Fig. 15) is an engaging hole . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (EP3381388 A2) in view of Brogan et al. (U.S. Patent Publication No. 2013/0282011 A1).
Regarding claims 1-9 and 12-16, Huang discloses (Claim 1) a bone drilling cover device (A), comprising an upper fastening member (20) and a lower fastening member (10), the upper fastening (Claim 2) wherein the first coupling portion (32) and the second coupling portion (12) are a screw hole (32, Fig. 3) and a screw rod (12, Fig.3) , respectively; (Claim 3) wherein the first coupling portion (32) is an annular sleeve (32) with a cavity portion (322) having a bottom (bottom of 322) in which a through hole (Figs. 2-3) is formed, a nut (40) is disposed in (Fig. 2) the cavity portion (322), and the second coupling portion (12) is a screw rod (12) to be screwed to (Fig. 3) the nut (40); (Claim 4) wherein an inner surface (Fig. 2, Paragraph 0023) of the cavity portion (322) is recessed (Fig. 2, Paragraph 0023) to form an engaging groove (Fig. 2, Paragraph 0023), an outer surface (outer surface of 40) of the nut (40) is provided with a raised ring (41) engagable with (Fig. 2, Paragraph 0023) the engaging groove (Fig. 2, Paragraph 0023), when the nut (40) is screwed to (Fig. 3, Paragraph 0023) the screw rod (12), the upper fastening member (20) is not rotated synchronously (Paragraph 0023), but can be moved up and down (Paragraph 0023) by the nut (40), and the nut (40) and the upper fastening member (20) collectively form a movable retaining assembly (Paragraph 0023); (Claim 5) wherein the first coupling portion (32) is an engaging hole (Fig. 2), the second coupling portion (12) is a long strip (Fig. 3) having an engaging portion (screw threads) to engage with (Fig. 3, Paragraph 0023) the engaging hole (Fig. 2); (Claim 6) wherein the length (length of 112) of the second arm (112) is greater than a radius (radius of 32, Fig. 3) of the annular sleeve (32); (Claim 7) wherein the length (length of 112) of the second arm (112) is greater than a radius (radius of 32, Fig. 3) of the annular sleeve (32); (Claim 8) wherein the length (length of 112) of the second arm (112) is greater than a radius (Claim 9) wherein the first arm (112) and the second arm (112) are in a platy shape (Fig. 3, Paragraph 0022) having a width less (see annotated Fig. 3 below) than the diameter (diameter of 71) of the drilled hole (71) with a center line (see annotated Fig. 3 below) of the second coupling portion (12) as a center (see annotated Fig. 3 below), and the first arm (112) is integrally formed (Paragraph 0023) with the second arm (112); (Claim 12) wherein an upper end (upper end of 40) of the nut (40) has a first positioning portion (42) for connecting (Fig. 3, Paragraphs 0025-0026) a surgical tool (B), and the screw rod (12) is formed with an inner screw hole (13) for connecting (Fig. 3, Paragraph 0025) the surgical tool (B); (Claim 13) wherein an upper end (upper end of 40) of the nut (40) has a first positioning portion (42) for connecting a surgical tool (B), and the screw rod (12) is formed with an inner screw hole (13) for connecting (Fig. 3, Paragraphs 0025-0026) the surgical tool (B); (Claim 14) wherein the first positioning portion (42) is a concave-convex configuration (Fig. 1, Paragraph 0026) annularly formed on (Fig. 1, Paragraph 0026) a periphery (Fig. 1, Paragraph 0026) of the upper end (upper end of 40) of the nut (40) or includes at least two pits (Paragraph 0026) on a lower end surface (Paragraph 0026) of the nut (40), and the inner screw hole (13) of the screw rod (12) extends downwardly and passes through (Fig. 12, Paragraph 0030) the second base portion (11) to form a perforation (131) for insertion of (Fig. 12, Paragraph 0030) a drainage tube (80); (Claim 15) wherein the first positioning portion (42) is a concave-convex configuration (Fig. 1, Paragraph 0026) annularly formed on (Fig. 1, Paragraph 0026) a periphery (Fig. 1, Paragraph 0026) of the upper end (upper end of 40) of the nut (40) or includes at least two pits (Paragraph 0026) on a lower end surface (Paragraph 0026) of the nut (40), and the inner screw hole (13) of the screw rod (12) extends downwardly and passes through (Fig. 12, Paragraph 0030) the second base portion (11) to form a perforation (131) for insertion of (Fig. 12, Paragraph 0030) a drainage tube (80); (Claim 16) wherein the first base portion (30) has a first positioning portion (42) that is disposed concavely or convexly (Paragraph 0026) for connecting a surgical tool (B).

    PNG
    media_image1.png
    654
    661
    media_image1.png
    Greyscale

However, Huang fails to disclose (Claim 1) the first arm having a length greater than a length of the second arm.
Brogan et al. teaches a similar device in the same field of endeavor wherein the first arm (18″″) having a length (length of 18″″, Fig. 15) greater than (Fig. 15) a length of the second arm (length of 24″″, Fig. 15). (Figs. 1, 3, 7, and 15, Paragraphs 0010-0011, 0038, and 0045).

. 
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-3, 5, 8, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 10 of copending Application No. 16/558,157. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully contained with the claims of the patent publication see table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/558,156:
1
2
3
5
8
12
16/558,157:
1
3
4
10
1
4


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771